 

Case 3:19-cr-02079-DMS Document 42 Filed 05/29/20 PagelD.72 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

’

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
JAIME MEZA-MORIEL Case Number: eS - sem,
Lupe Rodriguez @JA ae
Defendant’s Attomey
USM Number 75023298 . MAY 3 9 2020
L] ~ . -
CLERK US DISTRICT COURT
THE DEFENDANT: SOUTHERN DISTR CALIFORNIA
Xx] pleaded guilty to count(s) 1 of the Superseding Information :
[was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section . Nature of Offense Number(s)
18 USC 1001 FALSE STATEMENT TO A FEDERAL OFFICER . 1S
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
| Count(s) In underlying Information is ‘dismissed on the motion of the United States.

 

Assessment : $100.00 ordered waived.

XI

[] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine Ci Forfeiture pursuant to order filed . , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

May 29, 2020 \

Date of Imposition of Sentence

_ Yam &

HON. Dana M. Sabraw
UNITED STATES DISTRICT JUDGE

 
 

Case 3:19-cr-02079-DMS: Document 42 Filed 05/29/20 PagelD.73 Page 2 of2 -

, _ AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JAIME MEZA-MORIEL ; Judgment - Page 2 of 2
CASE NUMBER: 19CR2079-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (383 Days).

 

Sentence imposed pursuant to Title 8 USC Section 1326(b):
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district: -
-‘O at AM. on

 

 

 

O as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

L} on or before

O as notified by the United States Marshal.

L1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR2079-DMS
